Citation Nr: 0011589	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for impotence, to include 
as secondary to a service-connected schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Honolulu, Hawaii, which denied a claim by the veteran seeking 
entitlement to service connection for impotency secondary to 
a service-connected schizoaffective disorder.

This case was originally before the Board in August 1999, at 
which time it remanded the case back to the RO for additional 
development.


FINDING OF FACT

The claims file contains competent evidence of current 
impotence, of a service-connected schizoaffective disorder 
requiring medication, and of a plausible relationship between 
the current impotence and the service-connected 
schizoaffective disorder or medication.


CONCLUSION OF LAW

The claim of entitlement to service connection for impotence, 
to include as secondary to a service-connected 
schizoaffective disorder or medication taken for its 
treatment, is well grounded.  38 U.S.C.A. § 5107(a)  (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310  (1999).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet.App. 134 (1994).  

In this case, the Board concludes that the veteran's claim 
for service connection for impotence is well grounded.  The 
claims file contains competent evidence that he currently has 
impotence.  This is shown by numerous, recent VA medical 
records, including an August 1997 VA examination report.  
That report provides a diagnosis of impotence.  VA outpatient 
records dated from May 1996 to February 1998 also reveal 
treatment for impotence on several occasions.  This evidence 
satisfies the first element of a well grounded claim.  
Caluza, 7 Vet. App. at 506.

The Board also finds evidence that the impotence is related 
to a service-connected disability.  The veteran is service-
connected for a schizoaffective disorder, rated as 100 
percent disabling.  The VA medical records, in several 
instances, suggest that his impotence may be related to 
medication taken by the veteran for this disability.  A June 
1997 outpatient record from R.T., Ph.D, reflects that the 
veteran noticed that the Mellaril he took for his psychiatric 
problems was inhibiting his orgasm and ejaculation.  The 
August 1997 VA examination report indicates that the 
impotence was of unknown etiology, but may be related to 
medications.  In an October 1997 outpatient record, Dr. R.T. 
stated that the veteran's lack of ejaculation may be related 
to his medications.  In addition, the veteran submitted an 
article from Patient Drug Facts (October 1994), which 
indicates that a side-effect of antipsychotic agents may be 
painful erections or impotence.  This evidence satisfies the 
final elements of a well grounded claim.  Id.; 38 C.F.R. 
§ 3.310  (1999).

In light of the above, the Board concludes that the veteran 
has presented a well-grounded claim for entitlement to 
service connection for impotence, to include as secondary to 
a service-connected schizoaffective disorder or associated 
medication.  38 C.F.R. § 3.310  (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Therefore, it has a duty to assist 
the veteran with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for impotence, 
to include as secondary to a service-connected 
schizoaffective disorder or medication taken for its 
treatment, is well grounded, and, to this extent, the appeal 
is granted.



REMAND

Because the veteran's claim is well grounded, VA has a duty 
to assist in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As stated above, this case was previously remanded back to 
the RO by the Board in August 1999 in order to ensure full 
development of the record.  The Board requested that the RO 
obtain records testing of the veteran conducted during the 
period from May to July 1996, at the VA Medical Center (VAMC) 
in Honolulu, Hawaii.  The claims file shows that the RO 
attempted to do so.  VA records obtained show that the 
veteran underwent such testing, but a handwritten reply from 
the VAMC in Honolulu, Hawaii, indicates that no such testing 
results were available.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one,"  Green v. Derwinski, 1 Vet. App. 121, 124 (1991), and 
"when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination."  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 4.70  (1999).

In this case, the Board finds that another attempt should be 
made to locate the thematic apperception test results from 
July 1996 and that, if still unavailable, that the veteran 
should be scheduled for repeat testing during VA examination.  
This is required in order to provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
claim can be made.  38 C.F.R. §§ 3.326, 3.327  (1999); see 
38 C.F.R. § 19.9  (1999) (if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction).  Of course, the veteran is free to 
decline such testing, but, if so, appellate review will be 
accomplished based on the available evidence of record.  38 
C.F.R. § 3.655(b)  (1999).
Dr. R.T. should render an opinion as to whether or not 
impotence, if manifested, is related to the veteran's 
service-connected schizoaffective disorder or the medications 
taken for its treatment.  The Board recognizes that Dr. R.T.
rendered such an opinion in June 1998.  However, it is 
inadequate.  That opinion initially recorded the wrong 
psychiatric diagnosis.  It also failed to consider the 
possibility that the veteran's medications were causally 
related to his impotence.  In addition, the opinion only 
concluded that there was no "direct link" between the 
veteran's impotence and his service-connected psychiatric 
disorder, stating that the disorder was not a "primary 
factor" in the impotence.  Such an opinion is too 
restrictive, as entitlement to service connection may be 
granted for disability that is "proximately" due to a 
service-connected disability.  See 38 C.F.R. § 3.310  (1999).

In light of the above, the Board is of the opinion that 
further development of this case is still necessary prior to 
appellate review.  38 C.F.R. § 19.9  (1999).

Accordingly, to satisfy VA's duty to assist, this case must 
be REMANDED back to the RO for the following development:

1.  The RO should again attempt to obtain 
the results of thematic apperception 
testing of the veteran conducted on July 
8, 1996, at the VA Medical Center (VAMC) 
in Honolulu, Hawaii.

2.  If the above records are not 
available, then the veteran should be 
scheduled for VA examination to determine 
the etiology of any current impotence.  
All appropriate testing should be 
accomplished.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The veteran 
must be given adequate notice of the 
requested examination, which includes 
advising him of the consequences of 
failure to report for it.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.

3.  Thereafter, Dr. R.T., if available, 
is requested to provide an opinion as to 
whether it is less likely, more likely, 
or as likely as not that the veteran's 
impotence, if present, is proximately 
related to his service-connected 
schizoaffective disorder or the 
medications taken for its treatment.  The 
opinion should be rendered based on all 
of the evidence in the claims file.  It 
should attempt to harmonize Dr. R.T.'s 
June 1998 medical opinion, the August 
1997 VA examination report, and the 
recent VA outpatient records.  The 
article from Patient Drug Facts, cited 
above, should also be considered.  All 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination report.  The report of the 
examination should be associated with the 
veteran's claims folder.

4.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to 
service connection for impotence, to 
include as secondary to a service-
connected schizoaffective disorder or 
medication taken for its treatment, based 
on all the evidence in the claims file.  
If the decision remains unfavorable in 
any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105  (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



